The petition for a rehearing is denied. The appellants assume that the court overlooked the evidence of and concerning surplus artesian well water. That water was not specifically designated in the pleadings or in the findings. True, it was referred to by some of the witnesses, but no ruling by the trial court was either asked for or made *Page 463 
thereon. We, therefore, did not think this matter involved upon the appeal presented to us.
A petition by appellants to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on October 15, 1923.
All the Justices concurred.